Citation Nr: 0828983	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  06-37 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Palo Alto, 
California


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses provided by Doctors 
Medical Center from January 27, 2006 to January 29, 2006.  


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to July 
1978.  The appellant is the Doctors Medical Center where he 
received the treatment in question.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 decision of the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Palo Alto, California, which denied the benefits sought on 
appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim for payment or reimbursement for private medical 
expenses provided by Doctors Medical Center from January 27, 
2006 to January 29, 2006.  Where the record before the Board 
is inadequate to render a fully informed decision, a remand 
to the RO is required in order to fulfill its statutory duty 
to assist the appellant to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

The appellant contends that reimbursement or payment of the 
cost of unauthorized private medical expenses associated with 
the veteran's treatment at Doctors Medical Center from 
January 27, 2006 to January 29, 2006 is warranted.  The 
appellant explains in a November 2006 statement that the 
veteran came to the Doctors Medical Center emergency room on 
January 27, 2006, with a right index finger infection and 
documented pain level of 6 out of 10.  The veteran was 
admitted to the hospital, and surgery was performed for 
irrigation and debridement of the right finger with 
tenosynovectomy and opening of the tendon sheath.  Upon 
discharge, the veteran's final wound culture reported 
methcillin-resistant staph aureus.  

Review of the record indicates that the VAMC denied the 
appellant's claim on the basis of a VA authorizing physician 
opinion that the medical care received by the veteran was 
non-emergent in nature.  However, the Board notes that the 
medical opinion and the associated medical reports relied 
upon in making its decision are not of record.  In addition, 
in the November 2006 statement, the appellant's 
representative noted that the veteran was treated for his 
right index finger infection at the local VA outpatient 
treatment clinic in Modesto, California, two days prior to 
his treatment at the Doctors Medical Center.  The Board finds 
that the medical opinion and records must be incorporated 
into the claims file before adjudication on the merits as 
they are pertinent to the claim on appeal.  

It should also be ensured that proper notice has been issued 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), with regard to the appellant's pending claim.  VA has 
a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Proper notice, which notifies her 
of the evidence and information necessary to support her 
claim must be issued to the appellant.  Along with ensuring 
proper VCAA notice pertaining to his claim, VA is also 
instructed to provide proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  VA should inform the 
appellant that an effective date for the award of benefits 
will be assigned if an increased disability is granted, and 
also include an explanation as to the type of evidence that 
is needed to establish an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Accordingly, the case is REMANDED for the following action:  

1.  Ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations, to 
include advising the appellant of the 
evidence necessary to substantiate the 
claim, as well as what evidence she is to 
provide and what evidence VA will attempt 
to obtain in accordance with Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  
The appellant should also be advised to 
submit all pertinent evidence in his 
possession.  The notice should include an 
explanation as to the information or 
evidence needed to establish an effective 
date, as outlined by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Incorporate into the claims file the 
VA clinician's opinion that was relied 
upon by the VAMC in making its decision.  
All other pertinent medical records, 
including records from the VA clinic in 
Modesto, California, should also be 
included within the claims file.  

3.  Thereafter, readjudicate the 
appellant's claim for entitlement to 
payment or reimbursement for private 
medical expenses provided by Doctors 
Medical Center from January 27, 2006 to 
January 29, 2006.  If the claim remains 
denied, the appellant should be provided 
an appropriate Supplemental Statement of 
the Case (SSOC), and afforded the 
opportunity to respond.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




